Citation Nr: 0400622	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
recurrent dislocation of the left patella.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a low back 
disorder, claimed as skeletal problems.  

5. Entitlement to service connection for visual problems.  

6.  Entitlement to service connection for a disease or 
disorder affecting general health.  

7.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issue concerning service connection for a low back 
disorder will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  A rating decision in July 1954 denied service connection 
for residuals of recurrent dislocation of the left patella.  
The veteran was notified of that decision and did not appeal.  

2.  A rating decision in January 1965 denied service 
connection for pulmonary tuberculosis.  The veteran was not 
notified of that decision.    

3.  Although the RO considered the January 1965 rating 
decision to be final and adjudicated the current claim as an 
application to reopen the claim for service connection for 
pulmonary tuberculosis, the veteran is not prejudiced by the 
Board's current adjudication of the service connection issue 
on the merits.  

4.  The medical evidence does not show that the veteran's 
pulmonary tuberculosis began in service or was manifest to a 
compensable degree within 3 years after his separation from 
service.  

5.  Evidence added to the record since July 1954 concerning 
residuals of recurrent dislocation of the left patella 
provides no additional information as to whether the 
pre-existing condition increased in disability during 
service; the evidence is essentially cumulative.  

6.  The evidence does not show that the veteran engaged in 
combat with the enemy.  He has provided no evidence or 
reports of stressful events during service as a cause for his 
claimed PTSD.  

7.  The medical evidence does not show that the veteran now 
has PTSD or any other chronic acquired psychiatric disorder.  

8.  The medical evidence does not show that the veteran now 
has any visual problems that are in any way related to 
service.  

9.  The medical evidence does not show that the veteran now 
has any disease or disorder affecting general health that is 
in any way related to service.  

10.  The medical evidence does not show that the veteran had 
hearing loss during service or within one year after his 
separation from service, or that he now has hearing loss that 
is related to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed July 1954 rating 
decision, which denied the veteran's claim for service 
connection for residuals of recurrent dislocation of the left 
patella is not new and the claim is not reopened; the July 
1954 rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).  

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).  

4.  Visual problems were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

5.  A disease or disorder affecting general health was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

6.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 2002 rating decision and the November 2002 statement 
of the case, the veteran was apprised of the applicable law 
and regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in May 
2002, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  In 
particular, the veteran was requested to provide detailed 
information regarding events or incidents during service that 
he felt caused or contributed to the development of PTSD.  
Although he returned the form, he provided very little 
information.  Further, the Board finds that the veteran's 
statements in his notice of disagreement and substantive 
appeal indicate that he has no additional evidence to 
submit-indeed, that he feels that the evidence of record is 
sufficient to establish his claims-and that he wishes the 
Board to proceed with a decision based on the evidence that 
is already of record.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board notes that the veteran has argued in his notice of 
disagreement and substantive appeal that his claims were 
denied without benefit of a current examination.  Pursuant to 
the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  As discussed in detail below, the Board 
finds that, as to the issues addressed in this decision, the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

II.  Analysis

New and material evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1112, 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306.  
However, temporary flare-ups of a disorder do not constitute 
aggravation if there is no increase in the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Residuals of recurrent dislocation of the left knee

The report of the veteran's physical examination at the time 
of his entry onto active duty documents his history of 
recurrent dislocation of his left patella.  The report of an 
examination in January 1946 notes that there was slight 
lateral instability of the left knee which was symptomatic.  
Subsequent examination reports during service and at the time 
of the veteran's discharge in March 1954 do not show any 
pertinent complaints or abnormal clinical findings regarding 
the left knee.  It should be noted that flare-ups of a pre-
existing disorder do not constitute aggravation if there is 
no increase in the underlying disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

On VA examination in June 1954, the veteran complained of the 
insidious onset of joint aching in his knees and elbows over 
the previous year.  The examiner, however, noted no abnormal 
clinical findings whatsoever regarding any joint.  The listed 
diagnosis was "Insufficient evidence to warrant a diagnosis 
of bone or joint disease."  

A rating decision in July 1954 denied service connection for 
residuals of recurrent dislocation of the left patella on the 
basis that the pre-existing left knee condition was not 
aggravated by service.  The veteran was notified of that 
decision and did not appeal.  

Evidence added to the record since the July 1954 rating 
decision includes VA and private treatment reports reflecting 
a variety of complaints and conditions.  The report of a VA 
examination in January 1977 notes the veteran's complaint of 
pain when he would twist his left knee.  But the examiner did 
not report any abnormal clinical findings regarding the left 
knee.  More importantly, none of the evidence received since 
July 1954 shows that the pre-existing left knee condition 
increased in disability during service.  

Thus, the January 1977 examination report is not new, because 
it shows only left knee complaints of occasional pain without 
evidence of a diagnosed knee disorder-information that was 
of record and considered in the July 1954 rating decision.  
Further, the evidence is not material to the issue of service 
connection because it provides no evidence to rebut the 
reason for the prior denial-that the pre-existing left knee 
condition was not aggravated by service.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for residuals of recurrent dislocation of 
the left patella.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

Service connection

Pulmonary tuberculosis

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within 3 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely negative for 
evidence of pulmonary tuberculosis.  The report of the 
veteran's separation examination in March 1954 shows that 
examination of the lungs was normal, as was a chest x-ray.  

The veteran was hospitalized at a VA facility in 1964 and 
1965 for treatment of pulmonary tuberculosis.  Pulmonary 
tuberculosis was first shown at that time.  No examiner 
related the tuberculosis to service.  

Evidence added to the record since the January 1965 rating 
decision reflects more recent evaluation and treatment for 
respiratory symptoms and contains diagnoses of chronic 
bronchitis and chronic obstructive pulmonary disease, as well 
as noting the veteran's history of pulmonary tuberculosis.  
That medical evidence does not indicate that the veteran has 
been treated for pulmonary tuberculosis or has shown any 
manifestations of pulmonary tuberculosis since 1965.  
Moreover, no examiner has related the veteran's history of 
pulmonary tuberculosis, or any other respiratory disorder, to 
service.  

A rating decision in January 1965 denied service connection 
for pulmonary tuberculosis first shown many years after 
service.  The record does not reflect that the veteran was 
notified of that decision (although the rating decision 
indicates that the veteran's representative at the time was 
aware of the decision).  The award letter in the file 
reflects the RO's grant of VA pension benefits (based largely 
on the veteran's pulmonary tuberculosis), but the form does 
not state that service connection had been denied for 
tuberculosis.  

The record shows that the RO considered the unappealed 
January 1965 rating decision to be final and adjudicated the 
veteran's current statements as an application to reopen the 
claim.  A rating decision in October 2002 found that new and 
material evidence had not been presented to reopen the claim.  

Because the veteran was not notified of the January 1965 
rating decision, however, that decision is not final.  The 
claim for service connection for pulmonary tuberculosis 
remained open.  Although the RO adjudicated the veteran's 
claim on an erroneous basis in October 2002, the Board finds 
that the veteran will not be prejudiced by the Board's 
consideration of the service connection claim on the merits, 
based on all of the evidence of record.  Because of the 
absence of evidence favorable to the veteran's claim, 
received prior to and subsequent to the 1965 rating decision, 
the RO has effectively considered the merits of the claim.  

There simply is no medical evidence that the veteran 
developed pulmonary tuberculosis during service or within 3 
years after his separation from service.  The totality of the 
evidence clearly indicates that tuberculosis was first shown 
in 1964, many years after the veteran's separation from 
service.  And no examiner has offered an opinion that the 
disease did in fact begin in service.  

Accordingly, the Board concludes that service connection for 
pulmonary tuberculosis has not been established and so must 
be denied.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The service medical records are completely negative for 
complaints or clinical findings indicative of any chronic 
psychiatric disorder.  The veteran's DD Form 214 does not 
reflect awards or medals reflecting combat.  The record does 
not show that he engaged in combat with the enemy.  Although 
the veteran was requested to furnish detailed information 
regarding stressful incidents or events during service that 
he claims caused or contributed to the development of PTSD 
and he returned the form, he provided very little information 
and did not describe any stressful events or incidents.  

Moreover, the VA and private treatment reports that are of 
record, as well as several VA examination reports, dated from 
June 1954 to June 2002, do not show any psychiatric 
complaints or a diagnosis of any chronic psychiatric 
disorder.  In particular, no examiner diagnosed PTSD or even 
indicated that the veteran displayed features of PTSD.  

Lacking any medical evidence that the veteran currently has 
PTSD or any other chronic acquired psychiatric disorder, 
service connection is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Visual problems

The service medical records are completely negative for any 
eye disorder or visual problem.  The veteran's uncorrected 
visual acuity throughout service was noted to be 20/20 in 
each eye.  

The VA and private treatment records dated since service do 
not show any complaints or diagnosis of any vision disorder.  
Recent VA treatment records do indicate that the veteran 
underwent cataract removal in 2002.  However, there is no 
evidence that the cataracts were in any way related to 
service.  Absent any medical evidence of visual problems 
during service and continuity of symptomatology since the 
veteran's separation from service and considering the passage 
of almost 50 years since his separation from service, and 
lacking any medical evidence that the cataracts were in any 
way related to service, the Board concludes that the evidence 
does not establish service connection for visual problems.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

A disease or disorder affecting general health

The service medical records are completely negative for any 
disease or chronic disorder that might affect the veteran's 
general health.  The report of his separation examination in 
1954 notes that all aspects of the examination were 
essentially normal, except for prostate gland symptoms 
related to an infection in 1949.  It should be noted that 
service connection has already been established for benign 
prostatic hypertrophy.  

VA and private treatment records dated from 1954 through 2002 
reflect the veteran's evaluation and treatment for a variety 
of complaints and conditions.  However, no examiner has 
indicated that he currently has any condition that affects 
his general health that is in any way related to service.  
The record does show that he was hospitalized in 1964 and 
1965 for treatment of pulmonary tuberculosis, but, as 
discussed above, the medical evidence does not show that the 
tuberculosis or any related respiratory symptomatology are 
due to service.  Further, without more information from the 
veteran about specific symptoms or contentions regarding a 
specific disorder, the Board cannot speculate as to what 
disease or disorder he may be referring in his claim for 
service connection.  

Therefore, the Board concludes that service connection is not 
established for a disease or disorder affecting the veteran's 
general health.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

Bilateral hearing loss 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of the veteran's examination at the time of 
separation from service, as well as examination reports 
throughout service, shows that his hearing was 15/15 in both 
ears to whispered voice.  The service medical records are 
completely negative for any hearing complaints or notation of 
any problems related to the veteran's hearing.  

The post-service medical records are also completely negative 
for complaints of, clinical findings indicative of, or a 
diagnosis of hearing loss.  

Without medical evidence that the veteran now has bilateral 
hearing loss, service connection is not established.  
Therefore, service connection must be denied for bilateral 
hearing loss.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for residuals of recurrent 
dislocation of the left patella is not reopened.  

Service connection for pulmonary tuberculosis is denied.  

Service connection for PTSD is denied.  

Service connection for visual problems is denied.  

Service connection for a disease or disorder affecting 
general health is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The Board notes that the service medical records show that 
the veteran sought treatment for back pain on a number of 
occasions throughout service.  The diagnoses included 
sacroiliac strain and chronic, recurrent lumbosacral strain.  
The report of his separation examination in March 1954, 
however, notes no pertinent complaints or abnormal clinical 
findings and there are no post-service medical records 
showing any back complaints until December 1975, when the 
veteran sustained a back injury in a fall.  The records 
reflect frequent treatment for lumbosacral and left 
sacroiliac strain for the year following the injury.  A VA 
examiner in January 1977 recorded the veteran's complaint of 
back pain and diagnosed degenerative arthritis of the 
lumbosacral spine.  Recent VA treatment records note the 
veteran's complaint of back pain for which he took 
morphine/Tylenol as needed.  

Because of the findings noted in service, the subsequent 
lapse of many years after service before back complaints were 
again reported, the intercurrent back injury in 1975, and the 
veteran's current complaints and reported clinical findings, 
the Board believes that an examination with a medical opinion 
would be helpful in determining whether his current low back 
disorder is related to the complaints and clinical findings 
noted in service.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish her 
claim for accrued benefits based upon the 
claim for service connection for the 
cause of the veteran's death pending at 
the time of the death of his surviving 
spouse.  

2.  The RO request that the veteran 
furnish the names and addresses of all 
health care providers who have treated 
him for a low back condition since June 
2002.  The RO should then request copies 
of the records of all such treatment 
indicated by the veteran.  All records 
obtained should be associated with the 
claims file.  

3.  Upon completion of the above, the RO 
should then schedule the veteran for an 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses regarding any low back 
disorder.  The examiner should be 
requested to provide a medical opinion as 
to 1) the probability that the veteran 
developed a chronic low back disorder in 
service, and 2) the probability that any 
current low back condition is related a 
chronic low back disorder in service or 
otherwise to service or to the veteran's 
intercurrent back injury in 1975.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  The RO should then again consider the 
appellant's claim.  If any action taken 
remains denied, the RO should furnish him 
with a supplemental statement of the case 
and he should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the claimant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



